DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

   CLAUTIDE JEAN-PIERRE, JAMES JEAN-PIERRE, and REYNOLD
                       JEAN-PIERRE,
                         Appellants,

                                        v.

                         MADELINE GLABERMAN,
                               Appellee.

                                  No. 4D15-2582

                                  [May 25, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 12-021433
11.

  James Jean-Francois of James Jean-Francois, P.A., Hollywood, for
appellants.

   No brief filed for appellee.

PER CURIAM.

    The homeowners appeal three trial court orders (1) entering a final
judgment of foreclosure in favor of appellee, (2) entering a writ of bodily
attachment against the homeowners, and (3) granting the appellee’s
motion for attorney’s fees pursuant to section 57.105. We affirm the first
two orders without discussion, and reverse the third order because the
trial court failed to make written findings regarding the reasons for
granting the motion.

    The underlying dispute in this case involved a mortgage foreclosure.
During the pendency of the case, the appellee filed a motion for attorney’s
fees, pursuant to section 57.105, Florida Statutes (2015), which was
granted by the trial court, holding the homeowners and their legal counsel
“jointly and severally liable for sanctions in the form of attorney’s fees.”

   “Generally, the standard of review of a trial court’s order awarding
section 57.105(1) attorney’s fees is abuse of discretion. However, to the
extent a trial court’s order on fees is based on an issue of law, this court
applies de novo review.” Lago v. Kame By Design, LLC, 120 So. 3d 73, 74
(Fla. 4th DCA 2013) (citations omitted).

   We agree with the homeowners that the trial court erred when it failed
to make detailed findings in its order regarding the basis for the fees
sanction. In Blue Infiniti, LLC v. Wilson, 170 So. 3d 136 (Fla. 4th DCA
2015), we explained:

      Additionally, the only finding that the trial court made in its
      order was its “finding the Civil RICO claim was frivolous.” This
      falls short of the requirement that the trial court make
      detailed and specific findings of bad faith. “[I]f the trial court
      concludes that an award of fees under section 57.105 is an
      appropriate sanction, ‘it should recite in its order the facts
      upon which it bases that conclusion.’” Lago, 120 So. 3d at 75
      (quoting Regions Bank v. Gad, 102 So. 3d 666, 667 (Fla. 1st
      DCA 2012)); see also Avis Rent A Car Sys., Inc. v. Newman,
      641 So. 2d 915 (Fla. 3d DCA 1994). It was therefore error for
      the trial court to impose sanctions upon Blue Infiniti and its
      attorney prior to affording a full opportunity to be heard and
      without making detailed findings in its order.

Id. at 140-41. Since there are no findings of fact in the order on the motion
for sanctions in this case, the order does not fully comply with the
requirements of the law. Therefore, we remand the case for the trial court
to make the appropriate findings. See id. (reversing and remanding for the
trial court to allow for a full hearing); cf. Bank of New York Mellon v. Kossis,
165 So. 3d 793, 796 (Fla. 4th DCA 2015) (remanding, in a case that
required written findings of fact, for the trial court to make such findings).

   Affirmed in part, reversed in part, and remanded.

WARNER, MAY and CONNER, JJ., concur.

                             *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                       2